            Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 1 of 16



                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

                                                  CAPITAL CASE

UNITED STATES OF AMERICA                                                                                 PLAINTIFF


v.                                         Case No. 4:97-cr-00243-LPR-2


DANIEL LEWIS LEE                                                                                      DEFENDANT


                                                        ORDER

           Daniel Lewis Lee is a federal death-row inmate. The Director of the Federal Bureau of

Prisons, upon direction of the Attorney General, has scheduled Mr. Lee’s execution for Monday,

July 13, 2020. (Doc. 1379). A District Court in the Southern District of Indiana has (yesterday)

preliminarily enjoined the execution. The United States has taken an emergency appeal to the

Seventh Circuit. That appeal is still pending.

           Before the Court is Mr. Lee’s Motion to Order Comparison of DNA. (Doc. 1387). The

Motion is one of several motions that have recently been filed by Mr. Lee. The Motion was filed

on June 19, 2020, after the Government had set Mr. Lee’s execution date. (Doc. 1387). On June

26, 2020, the Government responded to the Motion. (Doc. 1398). On June 30, 2020, Mr. Lee

replied. (Doc. 1399). On July 6, 2020, Judge Baker recused from this case, and it was randomly

reassigned to me.1 For the following reasons, Mr. Lee’s Motion is denied.




1
     I have spent this week both getting up to speed on the entire case file (over 1400 docket entries) and evaluating the
     pending emergency motions. With respect to the Motion being decided today, I have closely and carefully studied
     and weighed each of the party’s arguments and sub-arguments, all cited authorities (caselaw, statutes, etc.), and all
     supporting exhibits and reports. Only the press of time has prevented me from writing in a more detailed manner
     on this Motion.
        Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 2 of 16



                                           OVERVIEW

       In a 1999 trial over which the Honorable G. Thomas Eisele presided, Chevie Kehoe and

Mr. Lee were convicted of conspiring to violate and violating the Racketeer Influenced and

Corrupt Organizations Act, 18 U.S.C. § 1962(c)-(d), and of three murders in aid of racketeering in

violation of 18 U.S.C. § 1959(a)(2). The victims were William Mueller, Nancy Mueller, and

Nancy Mueller’s minor daughter, Sarah Powell. During the penalty phase, the jury first decided

that Chevie Kehoe should be sentenced to life imprisonment and then, separately, that Mr. Lee

should be sentenced to death. The Eighth Circuit affirmed Mr. Lee’s conviction and death

sentence. United States v. Lee, 374 F.3d 637 (8th Cir. 2004), cert. denied 545 U.S. 1141 (2005).

Since that time, Mr. Lee has filed a slew of ultimately unsuccessful petitions and motions seeking

relief from his conviction, his death sentence, and his scheduled execution.

       In his current Motion, Mr. Lee requests that this Court order, on an expedited basis, the

comparison of the mtDNA profile of a small strand of hair used as evidence in this case with the

mtDNA profile of Paul Humphrey as well as several other one-time suspects, one-time potential

suspects, or persons of interest identified by law enforcement in the course of its investigation.

(Doc. 1387 at 1). Mr. Lee makes this request pursuant to the Fifth Amendment of the United States

Constitution, 18 U.S.C. § 3600(e)(1)(B), and the All Writs Act, 28 U.S.C. § 1651(a). (Id.).

       Mr. Lee did not request any mtDNA testing in the lead up to his trial. In connection with

his 2006 habeas petition, Mr. Lee requested (and obtained) comparison testing of the mtDNA

profile of the small strand of hair with his own mtDNA profile. Mr. Lee’s request was focused on

trying to exclude himself as a match for the hair, which would in turn assist his argument that trial

counsel was ineffective for not doing such mtDNA exclusion testing. In 2006, Mr. Lee did not

request a comparison of the mtDNA profile of the small strand of hair with the mtDNA profile of




                                                 2
           Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 3 of 16



any other person. In the 14 years between 2006 and June 19, 2020, Mr. Lee did not request any

such testing and comparisons. Mr. Lee does not explain his failure or refusal to request such

testing and comparisons before now, aside from his incorrect belief that the Court should have

ordered such testing and comparisons and/or the Government should have done such testing and

comparisons without Mr. Lee having to ask for it. Nonetheless, Mr. Lee’s life is on the line. So

the Court takes the Motion at face value and gives it the serious consideration it deserves.


                                        FACTUAL BACKGROUND

          The facts of this case are detailed in the § 2255 Order entered by Judge Eisele. (Doc. 1163

at 5-17); United States v. Lee, No. 4:97-CR-00243-(2) GTE, 2008 WL 4079315, at *2-7 (E.D. Ark.

Aug. 28, 2008). The evidence at trial revealed that Mr. Lee met Chevie Kehoe in late August or

early September 1995. And, in late December 1995 or early January 1996, they embarked on a

road trip that took them to Arizona, Oklahoma, and then Arkansas. After arriving in Arkansas in

January 1996, Chevie Kehoe and Mr. Lee robbed and murdered the Mueller family. Specifically,

Chevie Kehoe and Mr. Lee dressed as federal law enforcement officers and entered the Mueller

home while the Muellers were out. When the Muellers returned home, Chevie Kehoe and Mr. Lee

overpowered them, robbed them, killed them, and dumped their bodies in the Illinois Bayou near

Lake Dardanelle. There was evidence that the arms of each body had been duct-taped around large

rocks.

          The robbery was one of a number of criminal activities intended to fund and support Chevie

Kehoe’s plan to foment revolution and create a white supremacist country in the American

Northwest.2 Chevie Kehoe and Mr. Lee made off with a large amount of “cash, coins, numerous




2
    Chevie Kehoe ran the white supremacist group. Mr. Lee was one of his principal assistants.



                                                          3
       Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 4 of 16



firearms, firearm parts, gun display cases, and ammunition.” Mr. Lee received some of the bounty.

The rest was taken by Chevie Kehoe. Some of the stolen items were stored at storage facilities in

Montana and Idaho. This included a gun case, on which law enforcement later found Chevie

Kehoe’s and Mr. Lee’s fingerprints.

       The Muellers’ bodies were not found until June 28, 1996. At the trial, the Government’s

theory was that the murders were committed in early January 1996, and that Chevie Kehoe and

Mr. Lee returned to the Spokane, Washington area within days of the murders. This timeline was

important because witnesses placed Mr. Kehoe and Mr. Lee back in Washington “no later than

January 14, 1996, at 5:59 p.m.”

       Government witnesses testified that around December 1996 Chevie Kehoe fled the

Spokane area with a mobile home and Suburban, went briefly to Montana with the rest of the

extended Kehoe family, and then traveled around the country with his brother, Cheyne Kehoe,

their wives, and some of their children. The Kehoe brothers sold the Muellers’ firearms at gun

shows, and Chevie Kehoe confessed to his brother that he and Mr. Lee murdered the Muellers.

Chevie Kehoe showed his brother the raid gear that he and Mr. Lee wore during the murders. This

was not the only evidence of confessions in this case. Chevie Kehoe and Mr. Lee also individually

confessed to Chevie Kehoe’s mother, Gloria Kehoe. And Mr. Lee told an acquaintance, James

Wanker, that he had taken a trip “down south” and that some people “had fucked with him and so

he wrapped them up, taped them, and [threw] them in the swamp.” (Tr. 4082-83). Mr. Lee made

similar statements to Mr. Wanker’s wife.

       Eventually, Chevie Kehoe abandoned the Suburban after a shootout with police. A search

of the Suburban revealed federal officer raid jackets, FBI caps, bullet proof vests, guns, various

gun parts, ammunition, holsters, handcuffs, and duct tape. The Government introduced into




                                                4
         Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 5 of 16



evidence an FBI cap recovered from the Suburban, as well as a hair recovered from that cap.

Chantelle Bequette, a criminalist at the Arkansas State Crime Laboratory, was accepted as an

expert in trace-evidence collection and hair and fiber analysis. (Tr. 3646). She testified that the

hair from the FBI cap was “microscopically similar to the known hair from Danny Lee.” (Tr.

4722).

         Ms. Bequette explained that “microscopically similar” means that “the range of

characteristics that were observed in the known hair and questioned hair were similar.” (Tr. 4722-

23). She then clarified that “finding that [the hairs] are similar doesn’t necessarily point to a

positive identification.” (Tr. 4724). Ms. Bequette testified that the hair was “microscopically

dissimilar” to sample hairs from William Mueller, Nancy Mueller, Sarah Powell, Paul Humphrey,

Chevie Kehoe, Cheyne Kehoe, and Karena Kehoe, who was Chevie Kehoe’s wife. (Tr. 4723).

She testified that, while the analysis does not “necessarily point to a positive identification” of Mr.

Lee as the source of the hair, test results “excluded” these other individuals. (Tr. 4724). On cross-

examination, Ms. Bequette agreed that “the hairs do not possess enough individual characteristics

to be positively identified as having originated from a particular person.” (Id.). During closing,

the Government referred to Ms. Bequette’s testimony:

               But remember Chantelle [Bequette]’s testimony? The reason they
               have to say similar and can’t do a match is there are a couple of
               probabilities. Number one, people like me with white hair, they
               don’t have enough pigment and characteristics. They are hard to
               match. But when you get past those people, as you do with Danny
               Lee, there might be another one out there. Remember, if she took a
               hair from everybody off the jury and everybody in the courtroom if
               you eliminated the white-haired people she would be able to match
               up because we would have had controlled conditions. That was her
               testimony. But she recognizes that there might be out there someone
               another hair could match. We recognize that, but here, I submit to
               you, the evidence establishes that that was Danny Lee’s hair. Not
               just a hair itself but the other proof that is associated with it are
               associated with him.



                                                  5
           Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 6 of 16



(Tr. 7000-01).

          Chevie Kehoe and Mr. Lee attacked the Government’s theory of the case. Specifically,

they asserted that the Government’s timeline of events was implausible. They emphasized that,

for the Government’s theory to work, it required essentially a non-stop dash from Arkansas to

Washington. Chevie Kehoe and Mr. Lee also attempted to create reasonable doubt by arguing that

other suspects—including Paul Humphrey, Kirby Kehoe,3 Cheyne Kehoe,4 and Faron Lovelace5—

may have been responsible for the murders. The defense case specifically highlighted that the

early part of the murder investigation focused on Mr. Humphrey.

          Mr. Humphrey lived in the same county as the Muellers. Law enforcement initially

focused on him as a suspect after Nancy Mueller’s brother reported to local authorities on February

22, 1996, that Mr. Humphrey possessed title documents for a Jeep and trailer owned by William

Mueller. United States v. Humphrey, 140 F.3d 762, 763 (8th Cir. 1998). Ms. Mueller’s brother

informed authorities that he had seen those same documents, unsigned, in the Mueller residence

on February 2. Id. When contacted by law enforcement, Mr. Humphrey admitted to possessing

the documents but was evasive about turning them over. Id. Mr. Humphrey testified at Mr. Lee’s

trial that he and Mr. Mueller were friends and had a plan to take their vehicles “from the state out

of its hands” by exchanging titles for “pieces of silver.” (Tr. 6143, 6154-62). According to Mr.

Humphrey, the Muellers’ landlord mailed him the title documents after the Muellers went missing.

(Tr. 6153, 6176).6



3
    Kirby Kehoe is Chevie Kehoe’s father. Kirby had assisted Chevie in a previous robbery of the Muellers.
4
    Cheyne Kehoe is Chevie Kehoe’s brother.
5
    Faron Lovelace was a compatriot of Chevie Kehoe. As part Chevie Kehoe’s white supremacist group in
    Washington, Mr. Lovelace kidnapped and robbed Malcolm and Jill Friedman.
6
    The Court acknowledges Mr. Lee’s arguments regarding the results of Mr. Humphrey’s polygraph. Judge Baker
    has recently considered and denied a Rule 60(b) motion that in part raised this same point. I do not believe that the


                                                            6
       Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 7 of 16



       As noted above, a much more detailed and complete description of the facts are set forth

in the § 2255 Order entered by Judge Eisele. (Doc. 1163 at 5-17); Lee, 2008 WL 4079315, at *2-

7. Summarizing all the facts, Judge Eisele noted the following:

               The Court has outlined some of the evidence linking Kehoe and Lee
               to the Mueller murders in part to demonstrate the abundance of
               evidence supporting the guilt phase convictions. Those bare facts
               alone cannot convey the demeanor of the witnesses who testified,
               the scope and detail of the Government’s evidence, or the general
               overall tenor of the case against Kehoe and Lee. While the bulk of
               the evidence at trial related to Kehoe, the jury’s conclusion that Lee
               was with Kehoe when the Muellers were murdered and that he
               participated in the murders was well-founded. As this brief
               recitation of the facts also demonstrates, there was no question about
               Kehoe and Lee’s respective roles: Chevie Kehoe was the ringleader,
               and Danny Lee was the follower.

(Doc. 1163 at 17); Lee, 2008 WL 4079315, at *7.

       In 2006, shortly before filing the 28 U.S.C. § 2255 motion to set aside his conviction, Mr.

Lee asked the Court, pursuant to 21 U.S.C. § 848(q)(9) & (10)(B) (repealed 2006), to approve an

expenditure for mitochondrial DNA (mtDNA) testing of the hair recovered from the FBI cap and

comparison of the hair’s mtDNA profile with the mtDNA profile from samples of Mr. Lee’s own

hair. (Doc. 1116, sealed and ex parte). Under § 848(q)(4)(B), financially unable petitioners in §

2255 proceedings are entitled to certain services. These include services found in subsection

(q)(9), which provides that “[u]pon a finding that investigative, expert, or other services are

reasonably necessary for the representation of the defendant, whether in connection with issues

relating to guilt or the sentence, the court may authorize the defendant’s attorney to obtain such

services on behalf of the defendant and, if so authorized, shall order the payment of fees and

expenses therefor under paragraph (10).” 21 U.S.C. § 848(q)(9). In subsection (q)(10)(B), fees



 polygraph results alter the overwhelming evidence of Mr. Lee’s guilt or change the calculus discussed infra
 regarding additional DNA testing.



                                                    7
        Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 8 of 16



and expenses for “investigative, expert, and other reasonably necessary services” are limited to

$7,500, absent court certification. 21 U.S.C. § 848(q)(10)(B).

       Because the small strand of hair found on the FBI cap had no root, it was impossible to do

nuclear DNA testing. Only mtDNA testing was possible. In his § 848(q) motion for authorization

of funding, Mr. Lee referred to the differences between nuclear DNA and mtDNA analysis:

               For a discussion of the differences between mitochondrial DNA and
               nuclear DNA, see, F.A. Castle, et al., “Database Limitations on the
               Evidentiary Value of Forensic Mitochondrial DNA,” 43
               AMER.CRIM.L.REV. 53 (2006). While less discriminating than
               nuclear DNA in matching suspects to evidence, “Use of mtDNA for
               exclusion purposes has been widely embraced in the scientific and
               legal communities . . . .” Id. at 54. It is particularly well-suited for
               analyzing the mitochondria present in hair shaft samples that do not
               contain nuclear DNA. Id. The only thing controversial about
               mtDNA is whether, because of database limitations, it should be
               utilized as a matching tool versus an excluding tool.

(Doc. 1116 at 1 n.1).

               Mitochondrial DNA analysis, while not as discriminating in
               declaring a match as DNA analysis that looks at the nuclear portion
               of the human cell, can provide an absolute, science-based,
               exclusion. An exclusion of Mr. Lee as the source of the hair found
               on the FBI cap would lend powerful support to the anticipated
               argument that his counsel were ineffective for failing to seek out
               such testing. An exclusion of Mr. Lee as the source of the hair
               would also constitute powerful evidence of actual innocence.

(Id. at 3). The Court granted Mr. Lee’s motion for funding pursuant to 21 U.S.C. § 848(q)(9).

(Doc. 1117, sealed).

       During the § 2255 proceedings, Mr. Lee challenged his conviction and sentence, in part,

by claiming that he received ineffective assistance of counsel because his trial lawyers failed to

obtain mtDNA testing of the hair from the FBI cap. (Doc. 1118 at 19-20). Mr. Lee acknowledged

that, presumably because the recovered hair did not have a root, nuclear DNA testing was not an

option. Mr. Lee then repeated his argument that mtDNA testing, though “not as discriminating [as



                                                  8
           Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 9 of 16



nuclear DNA analysis] in declaring a match,” was available, and an exclusion of him as the source

of the hair would have “undercut” the Government’s case. (Id.). The Government subsequently

filed a motion that stated that the hair recovered from the FBI cap was in the custody of the Bureau

of Alcohol, Tobacco, Explosives and Firearms, and asked the Court to order the appropriate special

agent to forward that hair, along with samples of Mr. Lee’s hair gathered during the investigation,

to the facility where the mtDNA testing was being done. (Doc. 1120). The Court ordered the

materials forwarded for testing. (Doc. 1121).

          In June 2007, an independent laboratory conducted mtDNA analysis of the hair extracted

from the FBI cap and Mr. Lee’s hair sample. The test excluded Mr. Lee as the source of the hair.

(Docs. 1387-2, 1138-2). Mr. Lee supplemented his § 2255 motion with the mtDNA test results

and related argument. (Docs. 1138, 1139). It is undisputed that Mr. Lee did not seek further DNA

analysis, or comparison of the mtDNA profile from the hair with the DNA profile from other

individuals.

          Judge Eisele rejected Mr. Lee’s ineffective assistance of trial counsel claim. Judge Eisele

concluded that, regardless of whether Mr. Lee’s trial lawyers could be faulted for failing to obtain

DNA testing of the hair, Mr. Lee had not shown the required prejudice. (Doc. 1163 at 49); Lee,

2008 WL 4079315, at *25.                Specifically, Judge Eisele stated: “The evidence in this case

overwhelmingly supported the jury’s finding of guilt. The Court cannot find that the outcome

would have been different if [Mr. Lee’s] counsel would have obtained mtDNA testing and

disproved [Mr. Lee] as the source of the hair found in the raid cap.” (Id.).7




7
    This ineffectiveness claim was not part of Mr. Lee’s appeal of the § 2255 Order. United States v. Lee, 715 F.3d 215
    (8th Cir. 2013).



                                                           9
         Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 10 of 16



                                                 ANALYSIS

          Mr. Lee argues that, because the mtDNA analysis conducted in 2007 during his § 2255

proceedings excluded him as the source of the hair recovered from the FBI cap, this Court should

now order additional mtDNA analysis to determine whether the mtDNA profile of that hair

matches the profile of any of the following four individuals—Paul Humphrey, Cheyne Kehoe,

Kirby Kehoe, and Faron Lovelace. (Doc. 1387 at 2) (“The results of that test demand further

exploration: if that wasn’t Mr. Lee’s hair, then whose was it?”); (Id. at 8) (“The Government should

be ordered to do everything in its power to determine whose hair was in the FBI cap it claimed

was worn during the crime.”); (Doc. 1399 at 4) (“Because there are no procedural barriers that

preclude this Court from ordering further DNA testing, this motion should be granted so we can

finally know the truth about the source of a crucial piece of trial evidence.”). It is somewhat

unclear whether Mr. Lee is arguing that this Court is required to order that testing—by either 18

U.S.C. § 3600(e)(1)(B) or the Due Process Clause of the Fifth Amendment—or that this Court

should order such testing as a matter of its discretion.8

          If Mr. Lee is arguing that 18 U.S.C. § 3600(e)(1)(B) requires the Court to order such

testing, his argument is way off the mark. Even assuming § 3600(e)(1)(B) was triggered in this

case, its requirement is only that:

                  If a DNA profile is obtained through testing that excludes the
                  applicant as the source and the DNA complies with the Federal
                  Bureau of Investigation’s requirements for the uploading of crime
                  scene profiles to the National DNA Index System (referred to in this
                  subsection as “NDIS”), the court shall order that the law
                  enforcement entity with direct or conveyed statutory jurisdiction
                  that has access to the NDIS submit the DNA profile obtained from
                  probative biological material from crime scene evidence to
                  determine whether the DNA profile matches a profile of a known

8
    Mr. Lee makes a passing reference to the Eighth Amendment as well. (Doc. 1387 at 1). But he does not develop
    this argument at all. So the Court need not address it.



                                                       10
          Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 11 of 16



                   individual or a profile from an unsolved crime.

Mr. Lee acknowledges that the NDIS only allows for uploading of nuclear DNA profiles.9 Because

the mtDNA profile extracted from the hair on the FBI cap is not compliant with the Federal Bureau

of Investigation’s requirements for the uploading of crime scene profiles to NDIS, § 3600(e)(1)(B)

does not require further testing. And the statute certainly doesn’t require testing outside the NDIS

system. Mr. Lee’s argument to the contrary pulls out of context one phrase in this statutory

subsection to suggest that the subsection requires the Court to order law enforcement “to determine

whether the DNA profile ‘matches a profile of a known individual or a profile from an unsolved

crime.’” (Doc. 1387 at 10). But this argument falls apart upon even a passing glance at the

statutory subsection. Read in context, there is no question that this language is talking about “a

known individual or a profile from an unsolved crime” in the NDIS system. The language is not

talking about testing specific individuals hand selected by a defendant.

          In any event, it is far from clear that § 3600(e)(1)(B) was triggered. § 3600(e)(1)(B) is

only triggered if the result of DNA testing performed under § 3600(a) excludes the defendant as a

match. The Government says that Mr. Lee never did § 3600(a) testing. (Doc. 1398 at 18). Mr.

Lee says that the DNA testing he asked for in 2006, and was granted in 2007 (which excluded him

as a match for the small strand of hair), qualifies as § 3600(a) testing. (Doc. 1399 at 5-6). That is

highly debatable. In 2006, Mr. Lee never suggested he was making a § 3600(a) request. His

motion for funds referenced only the statutory funding provision, and the Fifth and Eighth

Amendments. (Doc. 1116 at 2). Moreover, if he was truly proceeding by way of § 3600(a) at that

time, then his 21 U.S.C. § 848(q)(9) & (10)(B) request for funds would have made absolutely no



9
    It should be noted that the distinction between nuclear DNA profiles (which are uploadable to the NDIS system)
    and mtDNA profiles (which are not) is not an arbitrary distinction. Mr. Lee himself acknowledges the limitations
    in relying on mtDNA in “matching suspects to evidence” as opposed to excluding suspects. (Doc. 1116 at 1 n.1).



                                                         11
           Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 12 of 16



sense.       That’s because § 3600(c) provides a mechanism for indigent prisoners to obtain

Government funding for DNA testing. So Mr. Lee’s funds request is actually a significant

indicator that he was seeking testing by means other than 18 U.S.C. § 3600. There’s nothing

unusual about that; § 3600(h) makes clear that there exist avenues for DNA testing outside of §

3600.

           If DNA testing excludes a defendant as a match for a piece of evidence, why does the

applicability of § 3600(e)(1)(B) turn on whether the testing was done under the auspices of §

3600(a)? The first (and really only) answer is because that’s the only way to read the plain

language of the statute. § 3600(e) only deals with “[t]he results of any DNA testing ordered under

this section . . . .” 18 U.S.C. § 3600(e)(1)(A). But beyond that, § 3600 is part of the Innocence

Protection Act of 2004. It is about getting DNA testing to prove actual innocence, not other things

like proving ineffective assistance of counsel as part of 2255 proceedings. The prerequisites

identified in § 3600(a) are pegged to a court determining whether or not the testing is really about

actual innocence. And, here, because Mr. Lee was not proceeding by way of § 3600, he never had

to prove that he met those prerequisites.10 Mr. Lee did not ask the Court to find and the Court did

not find the numerous required prerequisites for testing under § 3600(a). Mr. Lee says this was

because the Government agreed to an order for testing, which would have made any request under

§ 3600(a) unnecessary. (Doc. 1399 at 6). But there is no evidence that Mr. Lee would have



10
     The Court acknowledges that Mr. Lee’s requests for DNA testing funds did in one sentence allege that exclusion of
     him as the source of the FBI-cap hair “would also constitute powerful evidence of actual innocence.” (Doc. 1116
     at 3). That statement alone, however, was insufficient to bring Mr. Lee’s previous motion under the auspices of 18
     U.S.C. § 3600. Mr. Lee did not rely on the mtDNA analysis excluding him as the source of the discovered hair to
     support an actual-innocence argument in the § 2255 proceedings. To the extent Mr. Lee raised an actual-innocence
     argument in his § 2255 petition, he referred to the “minimal probative value” of the “similar hair” testimony but did
     not mention anticipated DNA evidence excluding him as the source of the hair recovered from the FBI cap. (Doc.
     1118 at 6). When Mr. Lee supplemented the § 2255 petition based on the mtDNA analysis excluding him as the
     source of the discovered hair, he specifically stated that the supplemental argument supported his ineffectiveness
     claim; he did not refer to an actual-innocence argument. (Doc. 1139 at 1).



                                                            12
           Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 13 of 16



proceeded under § 3600(a) absent his agreement with the Government. And in any event, as a

matter of factual history, he did not.11

           Because the statute does not require the Court to order the requested DNA testing, the only

other source of such a requirement could be the Due Process clause. Mr. Lee makes this argument

too. But I believe his view to be inconsistent with Dist. Attorney’s Office for Third Judicial Dist.

v. Osborne, 557 U.S. 52 (2009). Among other things, Osborne addressed whether the scope of

access to DNA evidence and testing that Alaska affords to state prisoners seeking postconviction

relief in its state courts violated the procedural due process requirements of the United States

Constitution. See generally id. In addressing that issue, the Supreme Court went out of its way to

hold up 18 U.S.C. § 3600 as a model for the type of statutory access to postconviction DNA testing

that satisfies the limited liberty interest convicted persons have in this context. See id. at 63 (“At

oral argument, Osborne agreed that the federal statute is a model for how States ought to handle

the issue.”); see also id. at 70 (noting that Alaska’s “procedures are similar to those provided for

DNA evidence by federal law and the law of other States, see, e.g., 18 U.S.C. § 3600(a), and they

are not inconsistent with the ‘traditions and conscience of our people’ or with ‘any recognized

principle of fundamental fairness’”) (citation omitted).

           In light of Osborne, the Government has the better argument here. “The dilemma [of] how

to harness DNA’s power to prove innocence without unnecessarily overthrowing the established

system of criminal justice” is a “task belonging primarily to the legislature.” Id. at 53. Procedural



11
     It is also worth noting that § 3600(e) was not added to the statute until 2016. Mr. Lee’s position appears to be that
     the DNA testing results that came back in 2007 triggered § 3600(e)(1)(B) as soon as it was enacted. My reading of
     § 3600(a) and (e) is a bit different. I think that the law, as amended in 2017, requires that, if DNA testing is ordered
     pursuant to subsection (a) and that testing excludes the applicant as the source of the crime-scene DNA profile, then
     submission of the crime-scene DNA profile for an NDIS search must occur in immediate sequence, not thirteen
     years later. Put another way, the adoption of subsection (e) did not trigger an obligation requiring courts to order a
     search of the NDIS based on DNA analysis from a decade earlier.



                                                              13
       Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 14 of 16



due process does not require the Court to order a comparison of the DNA profile of the hair at

issue to other persons where such testing would be beyond the scope of 18 U.S.C. § 3600. Mr.

Lee probably had a procedural due process right to the exclusionary test that was conducted in

2007. But he does not have a procedural due process right to try to match the hair to everyone

involved in this case decades after he should have asked for any testing.

       First, Mr. Lee has conceded that mtDNA testing, while a good exclusion tool, is more

controversial as a matching tool. There is a risk of an erroneous match.

       Second, with respect to Cheyne Kehoe, Kirby Kehoe, and Faron Lovelace, a match would

mean next to nothing. All of these people had the opportunity to be near the FBI cap before and/or

after the Mueller murders. (The cap was retrieved by law enforcement about a year after the

murders.) If the small strand of hair in the cap belonged to one of them, that does not in any

meaningful way make it more likely that the “matched” person took part in the Mueller murders.

And even if it did, that doesn’t make it any less likely that Mr. Lee was there as well.

       Third, a criminalist at the Arkansas State Crime Laboratory, who was accepted as an expert

in trace-evidence collection and hair and fiber analysis, testified that the hair was “microscopically

dissimilar” to sample hairs from, inter alia, Paul Humphrey and Cheyne Kehoe. (Tr. 4723). She

testified that, while her analysis did not permit her to positively identify the source, the testing

allowed for exclusion. There is no information—let alone credible information—to suggest her

exclusions were incorrect or that her method of comparison could not accurately exclude people.

       Fourth, with respect to Paul Humphrey (who again I note was excluded by the criminalist’s

hair analysis), a match with him would not make it less likely that Mr. Lee was part of the Mueller

murders as well. A match would make it more likely that Mr. Humphrey was also involved with

the Chevie Kehoe organization. (Recall the FBI cap with the hair was found in Chevie Kehoe’s




                                                 14
       Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 15 of 16



car.) But it would not suggest that Mr. Humphrey was the killer instead of Mr. Lee or instead of

both Mr. Lee and Mr. Kehoe. And, contrary to Mr. Lee’s suggestion, it would not somehow

appreciably change a jury’s evaluation of the timeline of the murders and Mr. Kehoe’s and Mr.

Lee’s return to Washington. Also contrary to Mr. Lee’s suggestion, it would not rehabilitate Ms.

Reid’s testimony in some way that would change a jury’s evaluation of the timeline of the murders

and Mr. Kehoe’s and Mr. Lee’s return to Washington. Compare (Doc. 1387 at 5, 13) with (Doc.

1398 at 23-25) (showing the unreliability of Ms. Reid’s testimony regarding having seen Mr.

Mueller and Mr. Humphrey together on January 18).

       In light of all this, Mr. Lee can come nowhere close to showing that procedural due process

somehow requires the DNA testing that Mr. Lee seeks, which is well beyond the scope of the

applicable federal statute and is simply not material.         Because neither the statute nor the

Constitution compel this Court to order the testing, Mr. Lee is left to argue that the Court should

exercise its discretion to order the testing under the All Writs Act. Even assuming I could do that,

I believe the more proper exercise of my discretion is not to order this testing.

       Factored into my analysis is all I have said above. Plus, it weighs considerably on me that

Mr. Lee has waited to make this Motion until 21 years after trial, 17 years after sentencing, 13

years after mtDNA testing excluded him as a match for the hair, and 4 years after the adoption of

18 U.S.C. § 3600(e)(1)(B) as an amendment to § 3600. He has provided no excuse at all for this

delay. And it is impossible to ignore that he only filed this Motion after the setting of his execution

date. Issuing a discretionary order under the All Writs Act in these circumstances is unwise and

unwarranted. I will not do so.

       Judge Eisele specifically found that the outcome of the case would not have been different

if the jury had heard that Mr. Lee had been excluded as the source of the hair. (Doc. 1163 at 49);




                                                  15
       Case 4:97-cr-00243-LPR Document 1428 Filed 07/11/20 Page 16 of 16



Lee, 2008 WL 4079315, at *25. Commenting on the strength of the evidence, Judge Eisele, who

presided over both the trial and § 2255 proceedings, also noted that, in addition to the “abundance

of evidence supporting the guilt phase convictions,” the “bare facts alone cannot convey the

demeanor of the witnesses who testified, the scope and detail of the Government’s evidence, or

the general overall tenor of the case against Kehoe and Lee.” (Doc. 1163 at 17); Lee, 2008 WL

4079315, at *7. Judge Eisele noted that, “[w]hile the bulk of the evidence related to Kehoe, the

jury’s conclusion that Lee was with Kehoe when the Muellers were murdered and that he

participated in the murders was well-founded.” Id. The evidence against Mr. Lee remains

overwhelming today. Mr. Lee has not come close to demonstrating that more DNA analysis would

impact that conclusion.

                                        CONCLUSION

       For the foregoing reasons, Mr. Lee’s Motion to Order Comparison of DNA (Doc. 1387) is

DENIED.

       IT IS SO ORDERED this 11th day of July 2020.



                                             ________________________________
                                             LEE P. RUDOFSKY
                                             UNITED STATES DISTRICT JUDGE




                                                16
